         Case 2:19-cv-00277-WB Document 117 Filed 08/06/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MELANIE ATKINSON,                                         CIVIL ACTION
               Plaintiff,

               v.

 LUITPOLD PHARMACEUTICALS, INC.,                           NO. 19-0277
 et al.,
               Defendants.


                                          ORDER

       AND NOW, this 6th day of August, 2020, upon consideration of Defendants American

Regent, Inc., Daiichii Sankyo, Inc. and Daiichi Sankyo U.S. Holdings, Inc.’s Motion to Dismiss

and briefing in support thereof (ECF Nos. 103 & 110), and Plaintiff’s response thereto (ECF

No. 108), IT IS HEREBY ORDERED that the Motion to Dismiss is DENIED.



                                                   BY THE COURT:

                                                   /s/Wendy Beetlestone, J.

                                                   _______________________________
                                                   WENDY BEETLESTONE, J.
